Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Siderits on 06/08/2022.

The application has been amended as follows: 
Claims 34 and 35 are cancelled.
Claim 27 is rewritten as follows:
Claim 1. ------- A method, comprising:
(a) 	inserting a medical suction tool into a body of a patient, wherein the medical suction tool comprises at least one tube; 
(b) navigating the medical suction tool to a Eustachian tube of the patient via at least one anatomical passageway of the patient; 
(c) sealingly engaging an outer surface of the at least one tube with an inner surface of the Eustachian tube; 
(d) while the outer surface of the at least one tube is sealingly engaged with the inner surface of the Eustachian tube, suctioning material away from the Eustachian tube via the at least one tube; and 
(e) cleaning the Eustachian tube by moving the medical suction tool back-and-forth along sidewalls of the Eustachian tube, wherein moving the medical suction tool back-and-forth comprises: 
(i) moving the medical suction tool from the first ostium toward a second ostium, 
(ii) arresting movement of the medical suction tool prior to reaching the second ostium, and 
(iii) moving the medical suction tool toward the first ostium. ------
Claim 32 is rewritten as follows:
Claim 32. -------A method, comprising:
(a) 	inserting a medical suction tool into a body of a patient, wherein the medical suction tool comprises at least one tube; 
(b) navigating the medical suction tool to a Eustachian tube of the patient via at least one anatomical passageway of the patient; 
(c) sealingly engaging an outer surface of the at least one tube with an inner surface of the Eustachian tube; 
(d) while the outer surface of the at least one tube is sealingly engaged with the inner surface of the Eustachian tube, suctioning material away from the Eustachian tube via the at least one tube; and 
(e) cleaning the Eustachian tube by moving the medical suction tool back-and-forth along sidewalls of the Eustachian tube, wherein moving the medical suction tool back-and-forth comprises: 
(i) moving the medical suction tool from the first ostium toward a second ostium, 
(ii) arresting movement of the medical suction tool prior to reaching the second ostium, and 
(iii) moving the medical suction tool toward the first ostium. ------
ALLOWABLE CLAIMS 
Claims 1-5, 7, 20 and 23-33 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter comes from the Office Action mailed on 03/28/2022, i.e., the closest prior art of record Kesten et al. (US 2016/0310042) and Ahluwalia (US 2011/0144571) fail to teach, suggest or render obvious the steps of moving the medical suction tool from a first ostium toward a second ostium, (ii) arresting movement of the medical suction tool prior to reaching the second ostium, and (iii) moving the medical suction tool toward the first ostium.
Kesten et al. (US 2016/0310042) discloses most of claimed limitations except for the step of disposing a second hollow tube about an inner suction tube.
Ahluwalia (US 2011/0144571) remedies this deficiency.
However, none of the cited prior art teach or suggest steps of moving the medical suction tool from a first ostium toward a second ostium, (ii) arresting movement of the medical suction tool prior to reaching the second ostium, and (iii) moving the medical suction tool toward the first ostium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781